COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00323-CV


BRENDA PARRAMORE DAVIS                                              APPELLANT

                                       V.

US BANK NATIONAL                                                     APPELLEE
ASSOCIATION, AS TRUSTEE FOR
SASCO MORTGAGE LOAN TRUST
2005-RF3


                                    ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On August 6, 2012, Appellant filed a notice of appeal, attempting to appeal

an order that was signed on June 6, 2012. No post-judgment motion was filed to

extend the appellate deadline, so the notice of appeal was due July 6, 2012. See

Tex. R. App. P. 26.1(a). On August 22, 2012, we sent Appellant a letter notifying

      1
       See Tex. R. App. P. 47.4.
her of our concern that we lacked jurisdiction over this case because the notice

of appeal was not timely filed. See Tex. R. App. P. 26.1. We stated that unless

Appellant or any party desiring to continue the appeal files with this court, on or

before September 4, 2012, a response showing grounds for continuing the

appeal, the appeal may be dismissed for want of jurisdiction. Having received no

response, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3, 43.2(f). We also dismiss Appellant’s “Emergency Motion to Stay Writ of

Possession” for want of jurisdiction.



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 11, 2012




                                        2